People v Maisonet (2017 NY Slip Op 01285)





People v Maisonet


2017 NY Slip Op 01285


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


3128 159/16

[*1]The People of the State of New York, Respondent,
vBarbara Maisonet, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Darcel D. Clark, District Attorney, Bronx (Stanley R. Kaplan of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George Villegas, J.), rendered February 16, 2016, convicting defendant, upon her plea of guilty, of promoting prison contraband in the second degree, and sentencing her to a term of 90 days, unanimously affirmed.
Defendant's claims that her plea was involuntary and that she received ineffective assistance of counsel are unreviewable on direct appeal because they involve matters not reflected in the record. Accordingly, since defendant has not made a CPL 440.10 motion, the merits of these claims may not be addressed on appeal. In the alternative, to the extent the existing record permits review, we find that it fails to support defendant's claims, which are largely based on speculation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK